                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION 3:16-CV-00819 FDW-DCK

JUSTIN DRISKELL,                    )
                                    )
            Plaintiff,              )
                                    )
      -vs                           )
                                    )
SUMMIT CONTRACTING GROUP, INC. )
                                    )
            Defendant.              )
____________________________________

                        PLAINTFF’S MOTION FOR CLARIFICATION

       NOW COMES Plaintiff Justin Driskell, by and through counsel, moves the Court to enter

an order clarifying its order dated November 18, 2020 (ECF No. 129), and in support of his motion

states the following:

   1. On November 6, 2020, this Court entered the mandate of the United States Fourth Circuit

       Court of Appeals stating, “[t]he judgement of this court, entered September 24, 2020, takes

       effect today.” (ECF No. 128).

   2. On November 18, 2020, this Court entered an order stating, “The Court hereby orders

       Plaintiff to submit a proposed judgment, including dollar amounts, in accordance with the

       Fourth Circuit’s opinion and mandate. (ECF No. 129).

   3. Considering the November 6, 2020 mandate from the Fourth Circuit and this Court’s Order

       dated November 18, 2020, it is unclear whether Plaintiff’s timeline to file subsequent

       motions for fees and costs pursuant to Federal Rule of Civil Procedure, Rule 54 began on

       the date the Fourth Circuit entered its mandate (November 6, 2020) or whether Plaintiff




     Case 3:16-cv-00819-FDW-DCK Document 130 Filed 11/20/20 Page 1 of 3
        must wait to file subsequent motions until after this Court enters Judgment pursuant to its

        November 18, 2020 Order. (ECF No. 129).

   4. Plaintiff intended to file its subsequent motions on November 20, 2020 but instead was

        informed by the Clerk of Court to first file a proposed judgment pursuant to this Court’s

        November 18, 2020 Order (ECF No. 129), and then to wait for this Court’s judgment to be

        entered prior to filing and Rule 54 motions.

   5. Therefore, out of an abundance of caution, Plaintiff hereby files this Motion for

        Clarification.



        WHEREFORE, Plaintiff requests clarification of this Court’s order dated November 18,

2020.



        This is the 20th day of November, 2020.



                                              /s/ Nicole K. Haynes___________________
                                             Joshua R. Van Kampen (NC Bar No. 32168)
                                             Nicole Haynes (NC Bar No. 47793)
                                             Van Kampen Law, PC
                                             315 E. Worthington Avenue
                                             Charlotte, NC 28203
                                             Phone: (704) 247-3245
                                             Fax: (704) 749-2638
                                             Attorneys for Plaintiff




                                   2
    Case 3:16-cv-00819-FDW-DCK Document 130 Filed 11/20/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       THE UNDERSIGNED HEREBY CERTIFIES that the pleading to which this certificate is

attached was filed electronically with the Court’s CM/ECF system, which effects electronic service

upon each party to this action by email at the addresses stated below:


                                     R. Taylor Speer, Esq.
                                  Reginald W. Belcher, Esq.
                        Turner Padget 200 East Broad Street, Suite 250
                                     Greenville, SC 29601
                                    Phone: (864) 552-4618
                                     Fax: (864) 282-5993
                               Email: tspeer@turnerpadget.com
                              Email: rbelcher@turnerpadget.com
                                    Attorney for Defendant


       This the 20th day of November, 2020.


                                                     /s/ Nicole K. Haynes___________________
                                                     Joshua R. Van Kampen (NC Bar No. 32168)
                                                     Nicole Haynes (NC Bar No. 47793)
                                                     Van Kampen Law, PC
                                                     315 E. Worthington Avenue
                                                     Charlotte, NC 28203
                                                     Phone: (704) 247-3245
                                                     Fax: (704) 749-2638
                                                     Attorneys for Plaintiff




                                    3
     Case 3:16-cv-00819-FDW-DCK Document 130 Filed 11/20/20 Page 3 of 3
